This is a motion for an order to attach to the transcript what the application terms "an order and decision" of the circuit judge in relation to the contentions between the plaintiff and the defendant. An examination of the alleged order and decision discloses the fact that it is neither a finding of fact nor a decree of any kind in the case, but is, in substance, merely an opinion of the circuit judge who heard the case. As such an opinion, it had no place in the files of record, although we might, upon a hearing, be disposed to consider it, as we would the opinion of any court upon questions of like character. It is an opinion merely and possesses no strictly legal efficacy, and is not entitled to be made part of the record.
The motion is denied.
MOTION DENIED.